PARDEE, Circuit Judge,
(dissenting.) 1 dissent from the opinion of the court in this cast;, because its result is to destitute an innocent purchaser on the theory of notice, when, so far as the record shows, he could have had no notice. I think that there can be no question that the act of the legislature of the state of Mississippi, entitled “An act granting swamp lands to the commissioners of the Homochitto and Leaf rivers, for draining said swamp, and for other purposes,” approved March 8, 1852, and under which the appellee in this case claims title, is to be taken and construed as a law as well as a conveyance, and that the methods provided in said act by which, the swamp lands granted to the commissioners of the llomochitto river are to be identified and definitely fixed, and the grant made is to attach to any era*tain lands, are to he strictly followed, and the act strictly construed as between a purchaser from the state without notice, who acquires title prior to the definite location of the grant, and one claiming under the general grant. Shepley v. Cowan, 91 U. S. 330; Missouri, K. & T. Ry. Co. v. Kansas Pac. Ry. Co., 97 U. S. 491; Hall v. Russell, 101 U. S. 503-509.
The second section of the act is as follows:
“tíoc. 2. Be it further enacted that said commissioners of tho Homochitto river are hereby authorized and empowered to sell and dispose of any of said lands for tho purposes mentioned in the first section of this act, and to order and cause certificates to issue to any purchaser or grantee of said lands, specifying therein the number of acres such purchaser or grantee may be entitled to, and the number of the sections? or subdivisions of sections transferred, and the township and range in which it is situated; and upon tho presentation, of said certificate, under the hand and seal of the treasurer of said hoard of' commissirners, to the secretary of state, he shall issue to the person so entitled a patent to the lands described in the certificate aforesaid, in the same manner as patents arc now required to issue for internal improvement lands by act approved February 2:>, A. 1). 1848; and said secretary shall be entitled to a like compensation for his services, in the same way and maimer as is provided in said act of February 2B, 1848.”
And ihe sixth section is as follows:
“Sec. 6. Be it further enacted that the secretary of state shall keep a record of the numbers of the sections and subdivisions of sections of land located in the said Homochitto swamp, under the provisions of said act of congress of September 28, 1850, and transmit a copy of the same, under his hand and seal, to the secretary of s-.iid board of commissioners of the Homochitto river.”
It is apparent to me from these two sections that the state intended to retain tlio title to the lands in question, with the intention and power of continuing the sale of the swamp lands until, by selection on the part of purchasers, and presentation of such selection for record with the secretary of state, the land so definitely selected and reported should be definitely located as a part of the lands granted to the commissioners of the Homochitto river. Kow, conceding in this case that the grant to the commissioners of the Homochitto river conveys a present interest in the Homochitto swamp lands; conceding, further, although to my mind a very doubtful proposition, that the proceedings had in the state chancery court in the suit of Aiken were in all respects equivalent to a selection by purchasers, and that the decree of confirmation was equivalent to the certificate of the treasurer of the board that the persons *706purchasing were entitled to the sections and subdivisions of sections alleged to have been so sold, — still, it seems to me that those proceedings did not, and could not, so locate and definitely fix the lands sold as a part of the said Homochitto grant, because no report thereof was presented to the secretary of state, which presentation was necessary to segregate the lands claimed from the public domain of the state, and definitely locate and identify the grant.
In the case of Land Co. v. Griffey, 143 U. S. 32-38, 12 Sup. Ct. Rep. 362, the supreme court considers and determines when the title attaches under a legislative grant in praesenti, but containing provisions as to the definite location of the lands granted. A quotation from the opinion of the court will embrace all tbat I care to further say as to the present case:
“The first and principal question is at what time the title of the railroad company attached, — whether at the time the map of definite location was filed in the general land office at Washington, or when, prior thereto, its line was surveyed and staked out on the surface of the ground. While the question in this precise form has never' been before this court, yet the question as to the time at which the title attaches, under grants similar to this, has been often presented, and the uniform ruling has been that it attaches at file time of the filing of the map of definite location. Grinnell v. Railroad Co., 103 U. S. 739; Van Wyck v. Knevals, 106 U. S. 360, 366, 1 Sup. Ct. Rep. 336; Railway Co. v. Dunmeyer, 113 U. S. 629, 634, 5 Sup. Ct. Rep. 566; Walden v. Knevals, 114 U. S. 373, 5 Sup. Ct. Rep. 898; U. S. v. Missouri, K. & T. Ry. Co., 141 U. S. 358, 375, 12 Sup. Ct. Rep. 13.
“In Van Wyck v. Knevals, where the question arose between Knevals, the grantee of the railroad company, and Van Wyck, who had entered the lands at "tlie local land office after the filing of the map of definite location with the land department, but before notice thereof had been received at such local land office, this court said: ‘The route must be considered as “definitely fixed” when it has ceased to be the subject of change at the volition of the company. Until the map is filed with the secretary of the interior, the company is at liberty to adopt such a route as it may deem best, after an examination of the ground has disclosed the feasibility and advantages of different lines. But when a route is adopted by the compauy, and a map designating it is filed with the secretary of the interior, and accepted by that officer, the route is established; it is, in the language of the act, “definitely fixed,” and cannot be the subject of future change, so as to affect the grant, except upon legislative consent.’
“And in Railway Co. v. Dunmeyer, it is also said: ‘We are of opinion that under this grant, as under many other grants containing the same words, or words to the same purport, the act which fixes the time of definite location is the act of filing the map or plat of this line in the office of the commissioner of the general land office. The necessity of having certainty in the act fixing this time is obvious. Up to that time the right of the company to no definite section or part of section is fixed. Until then many rights to the land along Avhlch the road finally runs may attach, which will be paramount to that of the company building the road. After this no such rights can attach, because the right of the company becomes by that act vested. It is important, therefore, that this act fixing these rights shall be one which is open to inspection. At the same time it is an act to be done by the company. The company makes its own prehminary and final surveys by its oavu officers. It selects for itself the precise line on which the road is to be built, and it is by law bound to report its action by filing its map with the commissioner, or rather in his office. The line is then fixed. The company cannot alter it so as to affect the rights of any other party.’
“The reasoning of these opinions is applicable here. The fact that the company has surveyed and staked a line upon the ground does not conclude it. It may survey and stake many, and finally determine the line upon which it AVill build by a comparison of the cost and advantages of each; and only when, *707by filing its map, It has communicated to the government knowledge of its selected line, is it concluded by its action. Then, so far as the purposes of the land grant are concerned, is its line definitely fixed; and it cannot thereafter, without the consent of the government, change that line so as to affect titles accruing thereunder. In accordance with those decisions, it must therefore be held that the lino was not definitely fixed until the 13th of October, 1850.”